 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDUtility Services,Inc.andConstruction and General LaborersLocal UnionNo. 438, AFL-CIO ; International Union of Oper-ating Engineers,Local926,AFL-CIO; TruckDrivers andHelpers Local Union No. 728, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Independent,Joint Petitioners.'CaseNo. 10-RC-8486.May 0, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelationsAct, as amended, a hearing was held before Hearing OfficerClyde R. Ray of the National Labor Relations Board. The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed, with the modification set forth below.2 TheEmployer's brief was received, and, upon the entire record in thiscase, the Board 3 finds :1.The Employer is a Georgia corporation with its principal officeand place of business located at Atlanta, Georgia, where it is engagedin the extension of pipelines for the Atlanta Gas Light Company, apublic utility.During the past 12 months, the Employer receivedgross revenues in excess of $50,000 from its services performed forthe Atlanta Gas Light Company, an enterprise over which the Boardwould assert jurisdiction because it is directly engaged ininterstatecommerce.4Based on the foregoing, we find that the Employer isengaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction herein.'The namesof the JointPetitioners appear as amended at the hearing7 The HearingOfficer rejected an offer of proofthat Joint Petitioners' witness Kingwould havetestified,if permittedto doso, that the Joint Petitionerswould represent theemployeesof the Employerjointly, if certifiedby the Board.We believethat such testi-mony, whichwould represent an affirmationof Joint Petitioners' intention, implicit inthe joint petition itself,jointly torepresentthe employeesin the unit,should have beenaccepted.In view ofour holdingthat the requisite intentionto represent the employeesjointlyis sufficiently supportedby the filingof the joint petition herein, the error inrejecting this evidence was not prejudicial.3Pursuant to the provisionsof Section 3(b) of the National Labor Relations Act, asamended, theNational Labor RelationsBoard hasdelegated its powers in connection withthiscase to a three-member panel[ChairmanMcCullochand Members Fanning andJenkins].*This finding is based on the stipulation ofAtlanta Gas LightCompany,158 NLRB240 and 311,that it is a Georgia Corporation engaged in the operation of a publicutilityfor the distribution and sale of natural gas, with gross sales during thepast calendar yearin excess of $250,000 and a direct inflow in excess of $50,000.The Board may, of course,take official notice of its earlier decisions in which theabovefindings were made, as well asthe nature of the operations of a publicutilitywhichfurnishesa major city with itsnatural gas supply.Nevertheless,as the informationwith respectto the specific dollaramounts upon which we have concluded that the Board would assert jurisdiction over theAtlanta Gas Light Company is not a part of the record herein, any party desiring to showthe contrary may do so by promptly filing a sufficient offer of proof. SeeMendenhallTrucking,Inc.,153 NLRB 1276, at1277,footnote 5.158 NLRB No. 52. UTILITY SERVICES, INC. ,5932.to dismissthe petition on the ground thatthe Joint Petitioners do not intend to representthe employees on ajoint basisfor the entire unit sought.As therecord does not supportthis contention, we deny the motion.The filing of the joint petitionherein establisheda prima facieshowing of the requisiteintention.SeeFlorida Tile Industries, Inc., 130NLRB 897;Swift and Company,115 NLRB 752 and 115 NLRB 755;Welding Shipyards, Inc.,81NLRB 936, 944.The Employer's reliance on contracts of these same three Unionswith other employers, from which separate representation of certainemployees by each of the Unions could be inferred, and on the state-ment of Petitioners' witness,Scott that the Unions will represent theemployees within their respective jurisdictions, is not sufficient to rebutthisprima facieshowing.First, the actual method of representationof employees under the other contracts introduced in evidence-whichis by no means clearly reflected from the face of those contracts-cannot be determinative of the issue of the method of representationof the employees of the instant Employer.5- Second, even if there isto be an administrative division of employees among the Petitionersfor the purposes of servicing the employees under a contract negotiatedwith the Employer, such an arrangement is not necessarily inconsistentwith the concept of joint representation.Finally, the Board's deci-sion inSears, Roebuck and Company,106 NLRB 1395, cited by theEmployer, is distinguishable from the present situation in that theJoint Petitioners here have not disclaimed that they constitute a labororganization within the meaning of the Act; nor, as we have concludedabove, does this record "negate" a good-faith intention to representthe employees jointly.For the foregoing reasons, we deny the motion to dismiss the peti-tion.The names of the Petitioners will appear jointly on the ballots,and, if they are successful in the election hereinafter directed, theywill be certified jointly as the bargaining representative of the employ-ees inthe appropriate unit.The Employer may then insist that thePetitioners bargain jointly for such employeesas a singleunit.More-over, if the Petitioners, contrary to their presently expressed inten-tion to bargain jointly for all unit, employees, subsequently refuse tobargain in that manner, adequate recourse will be available to theEmployer in the form of a motion to revoke the joint certification 6or the filing of a refusal-to-bargain charge against the Petitioners.3.A question affectingcommerce existsconcerning the representa-tion of certain employees of the Employer, within themeaning ofSections 9(c) (1) and 2(6) and(7)toftha Act.e Swift & Company,Supra.e SeeAndrews Industries,Inc.,105-NLRB 946, 949;Independent Metal Workers Union,Local No. I (Hughes Tool Company),147 NLRB 1573.221-731-67-vol.158-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The parties :,.gr'ee; and we find, that the following employees ofthe Employer's operation at 277 Mayson Avenue NE., Atlanta,Georgia, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act:All truckdrivers, welders, machine operators, mechanics, mechanichelpers, delivery boys, and laborers, excluding all office clericalemployees, guards, supervisors, and' professional employees as definedin the Act.[Text of Direction of Election 7 omitted from publication.]7An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 10 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Eacelasor Underwear Inc.,156 NLRB 1236.United Association of Journeymen&Apprentices of the Plumb-ing& Pipe Fitting Industryof the U.S. andCanada,Local No. 533,AFL-CIO (J. F. Pritchard&Co.)andJames L.Jolly.Case No. 17-CB-430.May 3,1966DECISION AND ORDEROn January 28, 1966, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesalleged in the complaint, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3'b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,' the exceptions, brief, and the entire record iniWe !eby correct the following inadvertence in the Trial Examiner's Decision: JamesJolly becamea member of Local No. 533,the Respondent Union,in 1949,rather thanin 1948.158 NLRB No. 53.